                                                 UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF WISCONSIN
                                                      GREEN BAY DIVISION



UNITED STATES OF AMERICA,
                                                         Plaintiff,
              v.                                                                         Case No. 19-CR-67
XENGXAI YANG,
                                                         Defendant.


                                                               MOTION TO RESTRICT


                            Xengxai Yang, by counsel, pursuant to General Local Rule 79(d),

hereby requests that the Court order that the attached report regarding Yang’s

mental condition be restricted to the parties, as it contains personal identifying

information, protected health information, and other information that would be

impractical to redact.

                            Dated at Green Bay, Wisconsin, this 22d day of July, 2020.

                                                                       Respectfully submitted,
                                                                       s/ Tom Phillip
                                                                       Tom Phillip, Bar #1023113
                                                                       Attorney for Xengxai Yang
                                                                       Federal Defender Services of Wisconsin, Inc.
                                                                       801 E. Walnut Street, Second Floor
                                                                       Green Bay, Wisconsin 54301
                                                                       Tel: 920-430-9900
                                                                       Fax: 920-430-9901
                                                                       E-mail: Tom_Phillip@fd.org
N:\Cases-Open\Y-Z\Yang, Xengxai - 20-065\Pre-trial\Motion to Restrict.docx



                 Case 1:19-cr-00067-WCG Filed 07/22/20 Page 1 of 1 Document 28
